Exhibit 10.3

WARRANT CONVERSION AGREEMENT

THIS WARRANT CONVERSION AGREEMENT (this “Agreement”) is entered into as of June
    , 2015 by and between LaserLock Technologies, Inc., a Nevada corporation
(the “Company”), and [WARRANTHOLDER NAME] (the “Warrantholder”), with reference
to the following facts:

W I T N E S S E T H:

WHEREAS, the Company issued one or more Warrants to Warrantholder to purchase
from the Company up to [NUMBER WARRANTS] ([# WARRANTS]) fully paid and
nonassessable shares of the Company’s Common Stock, $0.001 par value per share
(the “Common Stock”) at an exercise price of $X.XX per share, dated [ISSUE DATE]
(the “Warrant”); and

WHEREAS, the Company and Warrantholder desire to convert the outstanding and
unexercised Warrants into shares of Company Common Stock on the basis of a 1:1
ratio.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, the parties
hereby agree as follows:

 

  1. Conversion to Common Stock. Notwithstanding any term or provision contained
in the Warrant to the contrary, effective upon the satisfaction of all of the
conditions set forth in Article II of that certain Master Acquisition Agreement,
dated June [    ], 2015, attached hereto as Exhibit A (the “Effective Date”),
the entire outstanding and unexercised portion of the Warrant shall be converted
into shares of Common Stock, at a conversion rate of one share of Common Stock
for each of the outstanding and unexercised portion of the Warrants issuable on
the exercise of the Warrant, which, for purposes of this Agreement, the
Warrantholder and the Company agree shall be equal to an aggregate of [NUMBER
COMMON SHARES] ([# COMMON SHARES]) shares of Common Stock. Upon the Effective
Date and return of the original Warrant as described below, the Company shall
instruct its transfer agent to issue such shares of Common Stock to the
Warrantholder at the address on the signature page hereto.

 

  2. Return of Warrant; Release. Upon the Effective Date, the Warrant shall be
deemed to be fully exercised, null and void and of no further force or effect
and the Warrantholder shall have no rights thereunder. Upon the execution of
this Agreement, the Warrantholder shall return the original Warrant to the
Company marked “CANCELLED,” to be held by the Company until the Effective Date.
As of the Effective Date, Warrantholder hereby forever releases, discharges,
acquits and forever forgives Company and its shareholders, directors, officers,
employees and agents from any and all claims, suits, actions, demands,
liabilities and proceedings of every nature and description, known and unknown,
arising out of or pursuant to the Warrant.

 

  3.

Restricted Stock. The Common Stock to be issued hereunder has not been
registered with the United States Securities and Exchange Commission or with the
securities regulatory authority of any state. The Common Stock is subject to
restrictions imposed by federal and state securities laws and regulations on
transferability and resale, and may not be

 

-1-



--------------------------------------------------------------------------------

  transferred assigned or resold except as permitted under the Securities Act of
1933, as amended (the “Act”), and the applicable state securities laws, pursuant
to registration thereunder or exemption therefrom.

 

  4. Warrantholder Representations. The Company is issuing the Common Stock to
the Warrantholder in reliance upon the following representations made by the
Warrantholder:

 

  (a) Warrantholder is an “accredited investor” within the meanings set forth
under Rule 501(a) of Regulation D of the Act (17 § C.F.R. § 230.501(a)). The
Common Stock is being acquired by Warrantholder for its own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and Warrantholder has no present intention of selling, granting any
participation in or otherwise distributing the same

 

  (b) Warrantholder:

 

  (i) has had, and continues to have, access to detailed information with
respect to the business, financial condition, results of operations and
prospects of the Company;

 

  (ii) has received or has been provided access to all material information
concerning an investment in the Company; and

 

  (iii) has been given the opportunity to obtain any additional information or
documents from, and to ask questions and receive answers of, the officers,
directors and representatives of the Company to the extent necessary to evaluate
the merits and risks related to an investment in the Company represented by
Common Stock.

 

  (c) As a result of Warrantholder’s study of the aforementioned information and
Warrantholder’s prior overall experience in financial matters, and
Warrantholder’s familiarity with the nature of businesses such as the Company,
Warrantholder is properly able to evaluate the capital structure of the Company,
the business of the Company, and the risks inherent therein.

 

  (d) The Warrantholder is the beneficial owner of the Warrant free and clear of
any liens, security interests, encumbrances or other like items and is conveying
good title to the Warrant back to the Company. The Warrantholder holds no other
warrants or rights to acquire shares in the Company.

 

  (e) Warrantholder’s financial condition is such that Warrantholder can afford
to bear the economic risk of holding the Common Stock, and to suffer a complete
loss of Warrantholder’s investment in the Company represented by the Common
Stock.

 

  (f) Warrantholder’s principal residence is as set forth on the signature page
hereto.

 

-2-



--------------------------------------------------------------------------------

  5. Miscellaneous.

 

  (a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Nevada.

 

  (b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties. To the extent any terms of
the Warrant are inconsistent with the provisions of this Agreement,
Warrantholder waives the application of such inconsistent provision and
covenants and agrees that the terms of this Agreement shall control.

 

  (c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

  (d) Each party to this Agreement hereby represents and warrants to the other
party that:

 

  (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party;

 

  (ii) the representative executing this Agreement on behalf of such party has
been granted all necessary power and authority to act on behalf of such party
with respect to the execution, performance and delivery of this Agreement; and

 

  (iii) the representative executing this Agreement on behalf of such party is
of legal age and capacity to enter into agreements which are fully binding and
enforceable against such party.

 

  (e) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute a single instrument.

[SIGNATURES CONTAINED ON FOLLOWING PAGE.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant Conversion Agreement
as of the date set forth above.

 

COMPANY: WARRANTHOLDER: LASERLOCK TECHNOLOGIES, INC.
[                                         ] By:

 

By:

 

Name: Paul Donfried Name:

 

Title: Chief Executive Officer Title:

 

Address:

591 Cone Hill Road

Richmond, MA 01254

Address:

 

Telephone: (202) 400-3700, x120

 

Telephone:

 

Facsimile: (413) 698-8396 Facsimile:

 

E-Mail: pdonfried@laserlocktech.com E-Mail:

 

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

MASTER ACQUISITION AGREEMENT